          Case 1:18-cv-01100-RP Document 14 Filed 01/07/19 Page 1 of 4



                      UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

Pluecker et al.                                     )
,                                                   )
                                                    )
                 Plaintiffs,                        )
                                                    )
                 v.                                 )      Case No. 1:18-cv-01100-RP
                                                    )
Paxton, et al.                                      )
                                                    )
                                                    )
                 Defendants.                        )


                         MOTION FOR PRELIMINARY INJUNCTION

       Pursuant to Fed. R. Civ. P. 65, Plaintiffs, John Pluecker, Obinna Dennar, Zachary

Abdelhadi, and George Hale (hereinafter “Plaintiffs”), hereby move for a preliminary injunction

to enjoin Defendants Ken Paxton, Attorney General of Texas, the Board of Regents of the

University of Houston System, in the name of the University of Houston, the Trustees of the

Lewisville Independent School District, in the name of the Lewisville Independent School

District, the Trustees of the Klein Independent School District, in the name of the Klein

Independent School District, and the Board of Regents of the Texas A&M University System, in

their official capacities, from applying or enforcing the “No Boycott of Israel” certification

requirement as set forth in House Bill 89 (the “Act”), which is codified at Texas Government

Code Sections 808.001 et seq. and 227.002 et seq.

       As set forth in more detail in the accompanying memorandum, the Act’s requirement that

government contractors certify that they do not and will not boycott Israel for the life of the

contract is a clear violation of the First and Fourteenth Amendments. The right to engage in


                                               1
           Case 1:18-cv-01100-RP Document 14 Filed 01/07/19 Page 2 of 4



political boycott is protected by the First Amendment, and the State may not force contractors to

choose between their livelihoods and their First Amendment rights. Additionally, the Act is

brazen content and viewpoint discrimination because it singles out particular speech—boycotts

of Israel—because the State of Texas disagrees with the message conveyed by such boycotts.

The Act also unconstitutionally compels speech by forcing contractors to take a public stance on

a controversial issue unrelated to the requirements of their job.             Finally, the Act is

unconstitutionally vague, in that an ordinary citizen could not tell whether their actions constitute

a “Boycott of Israel,” as it is defined by the Act.

       In support of this Motion, Plaintiffs rely on the accompanying memorandum, declarations

and exhibits.

       Pursuant to Local Rule CV 7(i), Plaintiffs’ counsel conferred with counsel representing

Defendants Ken Paxton, the Board of Regents of the University of Houston System, and the

Board of Regents of the Texas A&M University System, who indicated that they were opposed

to this Motion. Counsel for the Trustees of the Lewisville Independent School District and the

Trustees of the Klein Independent School District took no position on the motion as he had not

yet had an opportunity to confer with his clients.


                                       Respectfully submitted,

                                       /s/ Edgar Saldivar
                                       Edgar Saldivar, TX Bar No. 24038188
                                       Thomas Buser-Clancy, TX Bar No. 24078344
                                       Andre Segura, TX Bar No. 24107112**
                                       Adriana Piñon, TX Bar No. 24089768
                                       ACLU Foundation of Texas, Inc.
                                       P.O. Box 8306
                                       Houston, TX 77288
                                       Telephone: (713) 325-7011
                                       Fax: (713) 942-8966
                                       esaldivar@aclutx.org

                                                  2
Case 1:18-cv-01100-RP Document 14 Filed 01/07/19 Page 3 of 4



                     tbuser-clancy@aclutx.org
                     asegura@aclutx.org
                     apinon@aclutx.org

                     Brian Hauss**
                     Vera Eidelman**
                     American Civil Liberties Union Foundation
                     Speech, Privacy & Technology Project
                     125 Broad Street, 18th Floor
                     New York, NY 10004
                     Telephone: (212) 549-2500
                     Fax: (212) 549-2654
                     bhauss@aclu.org
                     veidelman@aclu.org

                     Kevin Dubose*
                     Alexander, Dubose, Jefferson & Townsend
                     1844 Harvard Street
                     Houston, TX 77008
                     Telephone: (713) 522-2358
                     Fax: (713) 522-4553
                     kdubose@adjtlaw.com

                     ATTORNEYS FOR PLAINTIFFS

                     * Applications for admission are forthcoming/pending
                     **Admitted pro hac vice




                               3
         Case 1:18-cv-01100-RP Document 14 Filed 01/07/19 Page 4 of 4



                             CERTIFICATE OF SERVICE

I affirm that, immediately after filing, this document and all of its exhibits will be served
on the following counsel via registered and electronic mail:

Michael Abrams
Office of the Attorney General of Texas
P.O. Box 12548, Capitol Station
Austin, TX 78711
Michael.Abrams@oag.texas.gov
Counsel for Ken Paxton, Board of Regents of the University of Houston System, and
Board of Regents of the Texas A&M System

Thomas P. Brandt
Fanning Harper Martinson Brandt & Kutchin, P.C.
Two Energy Square, 4849 Greenville Avenue, Suite 1300
Dallas, TX 75206
tbrandt@fhmbk.com

Counsel for the Trustees for the Lewisville Independent School District & the Trustees
for the Klein Independent School District




                                          /s/Edgar Saldivar
                                          Edgar Saldivar




                                             4
